DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 3, claims 13 and 14, DMS and bacteria in the reply filed on 11/22/2021 is acknowledged.  The species election has been withdrawn in view of the search.
Claims 5-7, 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.
Priority
The instant application was filed 09/09/2019  and is a national stage entry of PCT/KR2018/002994 with an international filing date: 03/14/2018 and claims foreign priority to KR10-2018-0028131 , filed 03/09/2018  and claims foreign priority to KR10-2017-0032581 , filed 03/15/2017.  It is noted the foreign priority documents are not in English.
It appears the only claims provided at the time of filing were in Korean 9/19/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/19/2019 and 12/15/2021  are being considered by the examiner.

Drawings
The specification teaches the figures are in color (red and blue, figure 1, for example).  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 Claim 14 has been amended on 10/16/2019 to depend from claim 13. Claim 13 requires, “(1) reacting by adding diatomaceous earth modified with a silane compound to nucleic acid sample to be extracted; and 2 (2) eluting nucleic acid from a reactant”  Claim 14 requires, “(1) mixing by adding diatomaceous earth modified with a silane compound to nucleic acid sample to be extracted; (2) reacting by adding any one or more selected from the group consisting of dimethyl adipimidate (DMA), dimethyl pimelimidate (DMP), dimethyl suberimidate (DMS) and dimethyl 3,3 -dithiobispropionimidate (DTBP); and (3) eluting nucleic acid from a reactant.”   Thus claim 14 requires reacting and mixing with diatomaceous earth modified with a silane and eluting from the reactant twice.  The response of 10/16/2019 provides no indication where support for the amendment can be found, but merely asserts no new matter was added.  Searching and review of the specification suggested the mixing and reacting with diatomaceous earth modified with a silane are the same thing.  Thus the claims encompass adding or mixing with diatomaceous earth modified with a silane twice and eluting twice.  Searching and review of the specification did not reveal explicit support for the repetition of the two steps.  Thus the amendment has introduced new matter.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kshirsagar (wo2010078399) and Yong (US20150322486)
While the claims encompass reacting a nucleic acid sample with diatomaceous earth modified with a silane compound, the teachings of the specification are limited to cells containing nucleic acids as the sample. Further it is noted the specification teaches additional steps consistent with the comprising language of the claims.
As exemplified in the cited prior art concentrating cells in samples by use of diatomaceous earth modified with a silane compound was known.  Further the prior art exemplifies or suggests the use of DMA with a solid support for isolation of nucleic acids.
	Kshirsagar teaches, “The present disclosure describes methods for concentrat­ing microorganisms with concentration agents in a sampling device and the 
	Kshirsagar teaches elution of cells (nucleic acids) from sampling device (claim 1).
	Kshirsagar while suggesting isolation of RNA or DNA does not specifically teach isolation of nucleic acids.
	Yong teaches the use of DMA to isolate nucleic acids via sue of a solid support (abstract, claim 1).  Yong teaches , “ [0010] Accordingly a first aspect of the invention includes a method for the isolation and/or analysis of nucleic acid molecules on a solid phase device comprising [0011] (i) incubating a nucleic acid sample with Dimethyl adipimidate (DMA) under conditions that allow formation of a complex of the nucleic acid with the DMA; [0012] (ii) contacting the complex of (i) with a surface of the solid phase device; and [0013] (iii) isolating and/or analyzing the nucleic acid of the complex”
 	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use DMA as a functional reagent to react with the nucleic acid sample in the presence of silane modified diatomaceous .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kshirsagar (wo2010078399) and Yong (US20150322486) as applied to claim13-14 above, and further in view of Horiguchi (J Mol Biol (1997) volume 269, pages 514-528).
The teachings of Kshirsagar and Yong are set forth above.  
MPEP 2144.09 I states:
		While Kshirsagar and Yong suggest the use of DMA with diatomaceous earth modified with silane, they do not specifically teach the use of DMA.
	However, Horiguchi teaches DMS, DMP and DMA are a class of imidoester crosslinkers. (table 2, page 518).  
	MPEP 2144.09 I states:
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In rePayne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In rePapesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In reDillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive 
Since Horiguchi teaches DMA, DMS and DMP are imidoester crosslinking agents, Horiguchi effectively establishes these imidoester crosslinking to be functional equivalents.  It is noted that the MPEP states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  See MPEP § 2144.06(II).  	
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute DMS or DMP for DMA.  The artisan would be motivated to determine if different imidoester crosslinking agents had the same efficiency or outcome.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one imidoester crosslinker for another.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a method of extracting nucleic acids from a sample by reacting the sample with silane modified diatomaceous earth and eluting or reacting the sample with silane modified diatomaceous earth a crosslinker (MDA, MDS, or DMP) and eluting.
The claims of 532 are drawn to a method of enriching pathogen and isolating nucleic acids by use of silane modified diatomaceous earth and a crosslinker and eluting.
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the claims of 532 are a species encompassed by the instant claims.
With regards to claim 14, claims 8 teaches DMS, DMA, DMP.
Claim 13-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15- 17 of copending Application No. 16/579366 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a method of extracting nucleic acids from a sample by reacting the sample with silane modified diatomaceous earth and eluting or 
The claims of 366 are drawn to a method extracting nucleic acids by use of silane modified diatomaceous earth and DMS, DMA, DMP r and eluting.
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the claims of 366 are a species encompassed by the instant claims.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Steven Pohnert/           Primary Examiner, Art Unit 1634